DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed December 2, 2020 has been entered. Claims 1-13 and 15-21 remain pending in the application.  
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 13 recites the limitation "“the first epoch and the second epoch”" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-19 are rejected as depending on a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Della Torre et al. (US 2015/0245777 A1) (hereinafter – Della Torre) in view of Bitoun (US 2014/0329214 A1) (hereinafter – Bitoun).

Regarding claim 1, Della Torre discloses A signal processing device for processing skin conductance data of a user the device comprising (Abstract):
an input unit that receives a skin conductance data signal indicative of a skin conductance of the user while the user is awake (Para. [0022], “One embodiment of a disclosed device (and method) includes an optical sensing system to detect features of blood flow and identify and characterize a stress state of a user based on those blood flow features.” And table 2, “Electrodermal Skin conductance changes over a time window, Activity including gradient, range, maximum or standard (EDA) deviation. Patterns such as the ration of the time to rise versus the time to fall.”);
a segmentation unit that segments the skin conductance data signal into a plurality of epochs, the plurality of epochs having a first epoch and a final epoch (FIG. 10 and para. [0033], “Referring now to FIGS. 6 through 13, illustrated is an example method for acquiring signals from the optical sensor 405 and determining parameters about the emotional state of the user at or around the time the signals were acquired. Specifically the method identifies and characterizes the user's stress state.” FIG. 10 shows a first and a last epoch.);
a peak detection unit that detects peaks in the skin conductance data signal (FIG. 10 and para. [0039], “FIG. 10 illustrates determining some of these parameters. The intervals between subsequent peaks [i.sub.1,i.sub.3 . . . i.sub.9], and subsequent valleys [i.sub.2,i.sub.4 . . . i.sub.10], can be used to derive instantaneous and average frequency measures.” Can detect peaks and perform analysis on peaks and other data.);
a calculation unit that calculates a sum of rising edge amplitudes of the detected peaks per epoch (Table 1, “This is the maximum or average value. Low Frequency Wave Amplitude Mean peak to peak amplitude of the low-frequency [0.05-0.12] Hz wave over the epoch.” It should be noted that other analysis methods are also disclosed, providing evidence that similar mathematical analysis of the data is considered known by a person having ordinary skill in the art.);
an analysis unit that classifies the user into an emotional state based on a transient behavior of the sums of rising edge amplitudes per epoch from the first epoch to the final epoch (Para. [0025], “A processor on the wearable device or located remotely determines the stress state. And Para. [0039], “The size and variance of these peaks may relate to a wide range of cardiovascular parameters that are modulated by emotional changes in the body. Since these peaks relate to blood flow features such as the peak absorption level observed by the sensor, changes in these signals can relate to cardiovascular changes due to emotional states.”),
wherein the analysis unit is configured to classify the user into when the sum of rising edge amplitudes per epoch increases overall from the first epoch to the final epoch (Table 2, “The presence of changes may also be used to signify a blood pressure event, which can then be used as a variable. Electrodermal Skin conductance changes over a time window, Activity including gradient, range, maximum or standard (EDA) deviation. Patterns such as the ration of the time to rise versus the time to fall.” All patterns and changes such as rising or dropping during an epoch are considered. See further, para. [0042], “For example, if a certain proportion of features are beyond a threshold set to indicate stress, the data analyzed could then be considered to represent an elevated stress state.” Increase in levels directly relates to increase in stress or increase response to stimuli, which is classified as an ”unhealthy tired state” thus the opposite is true as well, lower response to stimuli is a lower stress state or a “healthy tired state”.);
and classify the user into when the sum of rising edge amplitudes per epoch decreases overall from the first epoch to the final epoch (Table 2, “The presence of changes may also be used to signify a blood pressure event, which can then be used as a variable. Electrodermal Skin conductance changes over a time window, Activity including gradient, range, maximum or standard (EDA) deviation. Patterns such as the ration of the time to rise versus the time to fall.” All patterns and changes such as rising or dropping during an epoch are considered. See further, para. [0042], “For example, if a certain proportion of features are beyond a threshold set to indicate stress, the data analyzed could then be considered to represent an elevated stress state.” Increase in levels directly relates to increase in stress or increase response to stimuli, which is classified as an ”unhealthy tired state” thus the opposite is true as well, lower response to stimuli is a lower stress state or a “healthy tired state”.);
wherein the analysis unit classifies the user into the emotional state based on a comparison the sum of rising edge amplitudes of one or more epochs at or after the first epoch with the sum of rising edge amplitudes of one or more epochs at or before the final epoch (Table 2, “The presence of changes may also be used to signify a blood pressure event, which can then be used as a variable. Electrodermal Skin conductance changes over a time window, Activity including gradient, range, maximum or standard (EDA) deviation. Patterns such as the ration of the time to rise versus the time to fall.” All patterns and changes such as rising or dropping during an epoch are considered.);
And an output unit that outputs an output signal indicative of the emotional state (Para. [0045], “The determined stress state is stored and is displayed to a user via the display 104 in response to a query received via the user interaction points on the face of the device 100.”).
Della Torre does not specifically disclose an unhealthy tired state and a healthy tired state
However, in the same field of endeavor, Bitoun teaches an unhealthy tired state and a healthy tired state (Table 1, uses changes in skin conductance data to determine a stress state the user is in i.e. healthy state, panic attack, arousal, cardiac problems, exercise, stress events, apnea, asthma, dysapnea, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Della Torre to include a specific classification as taught by Bitoun in order to properly diagnose and bring awareness to situations (Para. [0012], “With so many adverse health effects linked to stress, there is a need to properly diagnose or bring awareness to situations which cause stress or disrupt homeostasis, so that they can be better avoided or so that stress coping mechanisms, such as physical activity, thinking pleasant thoughts or listening to music, can be deployed.”).
Regarding claim 2, Della Torre and Bitoun teach The signal processing device of claim 1, wherein the analysis unit further classifies the user into when the sum of rising edge amplitudes per epoch remains stable overall from the first epoch to the final epoch and exceeds a first threshold (Table 2, “The presence of changes may also be used to signify a blood pressure event, which can then be used as a variable. Electrodermal Skin conductance changes over a time window, Activity including gradient, range, maximum or standard (EDA) deviation. Patterns such as the ration of the time to rise versus the time to fall.” All patterns and changes such as rising or dropping during an epoch are considered.);
and/or of the user when the sum of rising edge amplitudes per epoch remains below the first threshold overall from the first epoch to the final epoch (Table 2, “The presence of changes may also be used to signify a blood pressure event, which can then be used as a variable. Electrodermal Skin conductance changes over a time window, Activity including gradient, range, maximum or standard (EDA) deviation. Patterns such as the ration of the time to rise versus the time to fall.” All patterns and changes such as rising or dropping during an epoch are considered.).
Della Torre does not specifically disclose a not tired state and an under-stimulated state
a not tired state and an under-stimulated state (Table 1, uses changes in skin conductance data to determine a stress state the user is in i.e. healthy state, panic attack, arousal, cardiac problems, exercise, stress events, apnea, asthma, dysapnea, embolism, ischemia, checks sleeping patterns. All stress states are considered, the user is classified, and advice or help is provided.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Della Torre to include a specific classification as taught by Bitoun in order to properly diagnose and bring awareness to situations (Para. [0012], “With so many adverse health effects linked to stress, there is a need to properly diagnose or bring awareness to situations which cause stress or disrupt homeostasis, so that they can be better avoided or so that stress coping mechanisms, such as physical activity, thinking pleasant thoughts or listening to music, can be deployed.”).
Regarding claim 3, Della Torre and Bitoun teach The signal processing device of claim 1, wherein the skin conductance data signal is indicative of a full workday measurement of the skin conductance of the user (Para. [0081], “In one embodiment, the user's data is recorded during a 24 hour period and this data is used to generate a biasing and scaling term.” Data can be collected and used for baselines during long periods. But can also be analyzed during short periods as well. See also para. [0050], “This is more beneficial to a user than having the stress state only determined at predetermined intervals such as every half hour.” The conductance data can be reviewed every half hour during the day. See also table 2, “Electrodermal Skin conductance changes over a time window, Activity including gradient, range, maximum or standard (EDA) deviation. Patterns such as the ration of the time to rise versus the time to fall.” Epochs are well known in the art and an easily controlled variable.).
Regarding claim 13, Della Torre discloses A non-transitory computer-readable medium comprising computer code that when executed by a processor, causes the processor to (Abstract):
obtain skin conductance data signal indicative of a skin conductance of the user while the user is awake (Para. [0022], “One embodiment of a disclosed device (and method) includes an optical sensing system to detect features of blood flow and identify and characterize a stress state of a user based on those blood flow features.” And table 2, “Electrodermal Skin conductance changes over a time window, Activity including gradient, range, maximum or standard (EDA) deviation. Patterns such as the ration of the time to rise versus the time to fall.”);
segment the skin conductance data signal into a plurality of epochs (FIG. 10 and para. [0033], “Referring now to FIGS. 6 through 13, illustrated is an example method for acquiring signals from the optical sensor 405 and determining parameters about the emotional state of the user at or around the time the signals were acquired. Specifically the method identifies and characterizes the user's stress state.” FIG. 10 shows a first and a last epoch.);
detect peaks in the skin conductance data signal (FIG. 10 and para. [0039], “FIG. 10 illustrates determining some of these parameters. The intervals between subsequent peaks [i.sub.1,i.sub.3 . . . i.sub.9], and subsequent valleys [i.sub.2,i.sub.4 . . . i.sub.10], can be used to derive instantaneous and average frequency measures.” Can detect peaks and perform analysis on peaks and other data.);
calculate a sum of rising edge amplitudes of the detected peaks per epoch (Table 1, “This is the maximum or average value. Low Frequency Wave Amplitude Mean peak to peak amplitude of the low-frequency [0.05-0.12] Hz wave over the epoch.” It should be noted that other analysis methods are also disclosed, providing evidence that similar mathematical analysis of the data is considered known by a person having ordinary skill in the art.);
classify the user into an emotional state based on a transient behavior of the sum of rising edge amplitudes per epoch during the course of a day (Para. [0025], “A processor on the wearable ,
wherein the user is classified when the sum of rising edge amplitudes per epoch increases overall from the first epoch to the final epoch (Table 2, “The presence of changes may also be used to signify a blood pressure event, which can then be used as a variable. Electrodermal Skin conductance changes over a time window, Activity including gradient, range, maximum or standard (EDA) deviation. Patterns such as the ration of the time to rise versus the time to fall.” All patterns and changes such as rising or dropping during an epoch are considered. See further, para. [0042], “For example, if a certain proportion of features are beyond a threshold set to indicate stress, the data analyzed could then be considered to represent an elevated stress state.” Increase in levels directly relates to increase in stress or increase response to stimuli, which is classified as an ”unhealthy tired state” thus the opposite is true as well, lower response to stimuli is a lower stress state or a “healthy tired state”.) ;
and wherein the user is classified when the sum of rising edge amplitudes per epoch overall from the first epoch to the final epoch (Table 2, “The presence of changes may also be used to signify a blood pressure event, which can then be used as a variable. Electrodermal Skin conductance changes over a time window, Activity including gradient, range, maximum or standard (EDA) deviation. Patterns such as the ration of the time to rise versus the time to fall.” All patterns and changes such as rising or dropping during an epoch are considered. See further, para. [0042], “For example, if a certain proportion of features are beyond a threshold set to indicate stress, the data analyzed could then be considered to represent an elevated stress state.” Increase in levels directly relates to increase in stress 
wherein the classifying is based on a comparison the sum of rising edge amplitudes of one or more epochs at or after the first epoch with the sum of rising edge amplitudes of one or more epochs at or before the final epoch (Table 2, “The presence of changes may also be used to signify a blood pressure event, which can then be used as a variable. Electrodermal Skin conductance changes over a time window, Activity including gradient, range, maximum or standard (EDA) deviation. Patterns such as the ration of the time to rise versus the time to fall.” All patterns and changes such as rising or dropping during an epoch are considered.).
Della Torre does not specifically disclose an unhealthy tired state and a healthy tired state
However, in the same field of endeavor, Bitoun teaches an unhealthy tired state and a healthy tired state (Table 1, uses changes in skin conductance data to determine a stress state the user is in i.e. healthy state, panic attack, arousal, cardiac problems, exercise, stress events, apnea, asthma, dysapnea, embolism, ischemia, checks sleeping patterns. All stress states are considered, the user is classified, and advice or help is provided.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Della Torre to include a specific classification as taught by Bitoun in order to properly diagnose and bring awareness to situations (Para. [0012], “With so many adverse health effects linked to stress, there is a need to properly diagnose or bring awareness to situations which cause stress or disrupt homeostasis, so that they can be better avoided or so that stress coping mechanisms, such as physical activity, thinking pleasant thoughts or listening to music, can be deployed.”).
Regarding claim 15, Della Torre and Bitoun teach The medium of claim 13, wherein the computer code causes the processor to classify the user into: when the sum of rising edge amplitudes per epoch remains stable overall from the first epoch to the final epoch and exceeds a first threshold (Table 2, “The presence of changes may also be used to signify a blood pressure event, which can then be used as a variable. Electrodermal Skin conductance changes over a time window, Activity including gradient, range, maximum or standard (EDA) deviation. Patterns such as the ration of the time to rise versus the time to fall.” All patterns and changes such as rising or dropping during an epoch are considered.);
 and/or of the user when the sum of rising edge amplitudes per epoch remains below the first threshold overall from the first epoch to the final epoch (Table 2, “The presence of changes may also be used to signify a blood pressure event, which can then be used as a variable. Electrodermal Skin conductance changes over a time window, Activity including gradient, range, maximum or standard (EDA) deviation. Patterns such as the ration of the time to rise versus the time to fall.” All patterns and changes such as rising or dropping during an epoch are considered.).
Della Torre does not specifically disclose a not tired state and an under-stimulated state
However, in the same field of endeavor, Bitoun teaches a not tired state and an under-stimulated state (Table 1, uses changes in skin conductance data to determine a stress state the user is in i.e. healthy state, panic attack, arousal, cardiac problems, exercise, stress events, apnea, asthma, dysapnea, embolism, ischemia, checks sleeping patterns. All stress states are considered, the user is classified, and advice or help is provided.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Della Torre to include a specific classification as taught by Bitoun in order to properly diagnose and bring awareness to situations (Para. [0012], “With so many adverse health effects linked to stress, there is a need to properly diagnose or bring awareness to situations which cause stress or disrupt homeostasis, so that they can be better avoided or so that 
Regarding claim 16, Della Torre and Bitoun teach The medium of claim 13, wherein the skin conductance data signal is indicative of a full workday measurement of the skin conductance of the user (Para. [0081], “In one embodiment, the user's data is recorded during a 24 hour period and this data is used to generate a biasing and scaling term.” Data can be collected and used for baselines during long periods. But can also be analyzed during short periods as well. See also para. [0050], “This is more beneficial to a user than having the stress state only determined at predetermined intervals such as every half hour.” The conductance data can be reviewed every half hour during the day. See also table 2, “Electrodermal Skin conductance changes over a time window, Activity including gradient, range, maximum or standard (EDA) deviation. Patterns such as the ration of the time to rise versus the time to fall.” Epochs are well known in the art and an easily controlled variable.).

Claims 5-12, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Della Torre et al. (US 2015/0245777 A1) (hereinafter – Della Torre) in view of Bitoun (US 2014/0329214 A1) (hereinafter – Bitoun) in further view of Heneghan et al. (US 2016/0270718 A1) (hereinafter – Heneghan).

Regarding claim 5, Della Torre discloses A system for improving sleep effectiveness of a user, the system comprising (Abstract):
a signal processing device for processing skin conductance data of a user the device comprising (Abstract):
an input unit that receives a skin conductance data signal indicative of a skin conductance of the user while the user is awake (Para. [0022], “One embodiment of a disclosed device (and method) ;
a segmentation unit that segments the skin conductance data signal into a plurality of epochs, the plurality of epochs having a first epoch and a final epoch (FIG. 10 and para. [0033], “Referring now to FIGS. 6 through 13, illustrated is an example method for acquiring signals from the optical sensor 405 and determining parameters about the emotional state of the user at or around the time the signals were acquired. Specifically the method identifies and characterizes the user's stress state.” FIG. 10 shows a first and a last epoch.);
a peak detection unit that detects peaks in the skin conductance data signal (FIG. 10 and para. [0039], “FIG. 10 illustrates determining some of these parameters. The intervals between subsequent peaks [i.sub.1,i.sub.3 . . . i.sub.9], and subsequent valleys [i.sub.2,i.sub.4 . . . i.sub.10], can be used to derive instantaneous and average frequency measures.” Can detect peaks and perform analysis on peaks and other data.);
a calculation unit that calculates a sum of rising edge amplitudes of the detected peaks per epoch (Table 1, “This is the maximum or average value. Low Frequency Wave Amplitude Mean peak to peak amplitude of the low-frequency [0.05-0.12] Hz wave over the epoch.” It should be noted that other analysis methods are also disclosed, providing evidence that similar mathematical analysis of the data is considered known by a person having ordinary skill in the art.);
an analysis unit that classifies the user into an emotional state based on a transient behavior of the sums of rising edge amplitudes per epoch from the first epoch to the final epoch (Para. [0025], “A processor on the wearable device or located remotely determines the stress state. And Para. [0039], “The size and variance of these peaks may relate to a wide range of cardiovascular parameters that are modulated by emotional changes in the body. Since these peaks relate to blood flow features such as ,
wherein the analysis unit is configured to classify the user when the sum of rising edge amplitudes per epoch increases overall from the first epoch to the final epoch (Table 2, “The presence of changes may also be used to signify a blood pressure event, which can then be used as a variable. Electrodermal Skin conductance changes over a time window, Activity including gradient, range, maximum or standard (EDA) deviation. Patterns such as the ration of the time to rise versus the time to fall.” All patterns and changes such as rising or dropping during an epoch are considered.);
and classify the user when the sum of rising edge amplitudes per epoch decreases overall from the first epoch to the final epoch (Table 2, “The presence of changes may also be used to signify a blood pressure event, which can then be used as a variable. Electrodermal Skin conductance changes over a time window, Activity including gradient, range, maximum or standard (EDA) deviation. Patterns such as the ration of the time to rise versus the time to fall.” All patterns and changes such as rising or dropping during an epoch are considered.);
wherein the analysis unit classifies the user into the emotional state based on a comparison the sum of rising edge amplitudes of one or more epochs at or after the first epoch with the sum of rising edge amplitudes of one or more epochs at or before the final epoch (Table 2, “The presence of changes may also be used to signify a blood pressure event, which can then be used as a variable. Electrodermal Skin conductance changes over a time window, Activity including gradient, range, maximum or standard (EDA) deviation. Patterns such as the ration of the time to rise versus the time to fall.” All patterns and changes such as rising or dropping during an epoch are considered.);
an output unit that outputs an output signal indicative of the emotional state (Para. [0045], “The determined stress state is stored and is displayed to a user via the display 104 in response to a query received via the user interaction points on the face of the device 100.”); and
an unhealthy tired state and a healthy tired state
However, in the same field of endeavor, Bitoun teaches an unhealthy tired state and a healthy tired state (Table 1, uses changes in skin conductance data to determine a stress state the user is in i.e. healthy state, panic attack, arousal, cardiac problems, exercise, stress events, apnea, asthma, dysapnea, embolism, ischemia, checks sleeping patterns. All stress states are considered, the user is classified, and advice or help is provided.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Della Torre to include a specific classification as taught by Bitoun in order to properly diagnose and bring awareness to situations (Para. [0012], “With so many adverse health effects linked to stress, there is a need to properly diagnose or bring awareness to situations which cause stress or disrupt homeostasis, so that they can be better avoided or so that stress coping mechanisms, such as physical activity, thinking pleasant thoughts or listening to music, can be deployed.”).
Della Torre fails to disclose An interface that provides the user with a sleep preparatory advice based on the emotional state of the user.
However, in the same field of endeavor, Heneghan teaches An interface that provides the user with a sleep preparatory advice based on the emotional state of the user (Para. [0039], “the sleep coaching system comprises a sensor for sensing a physiological signal of a sleeping user such as an EEG, computer memory databases for storing user and sleep-related data and advice, and a processor that generates a set of advice to improve user sleep satisfaction based on the user and sleep-related data.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Della Torre to include a sleep preparatory advice as taught by Heneghan in order to achieve better sleep. (Para. [0182], “the fatigue monitoring and management system 100 provides the means to enjoy better sleep,”).
Regarding claim 6, Della Torre, Bitoun and Heneghan teach The system of claim 5, Della Torre further teaches further comprising a skin conductance sensor for measuring skin conductance data of a user (Table 2, “Electrodermal Skin conductance changes over a time window, Activity including gradient, range, maximum or standard (EDA) deviation. Patterns such as the ration of the time to rise versus the time to fall.”).
Regarding claim 7, Della Torre, Bitoun and Heneghan teach The system of claim 5, Della Torre further teaches wherein the system is at least in part configured as a wearable device (Para. [0051], “When the method is implemented on a wearable device, it beneficially allows for longer data collection on the limited storage in the wearable device.”).
Regarding claim 8, Della Torre, Bitoun and Heneghan teach The system of claim 5, Della Torre fails to disclose wherein the interface provides the sleep preparatory advice to the user a predetermined time interval before bedtime.
However, in the same field of endeavor, Heneghan teaches wherein the interface provides the sleep preparatory advice to the user a predetermined time interval before bedtime (Para. [0173], “During the day, fatigue-related data is captured from the user, such as objective fatigue measurements 130, environmental data 160, physical activity data 115, location data, and diet data. This data is analysed by the fatigue monitoring module 110 to generate an assessment 180 of fatigue state. The user information module 185 estimates and recommends an "ideal time to sleep" for that day based on this assessment. The user will thus know in advance what this time is and can have the option to obey or ignore the recommendation.” Thus the recommendations are provided at a time before sleep.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Della Torre to include a sleep preparatory advice as taught by Heneghan in order to achieve better sleep. (Para. [0182], “the fatigue monitoring and management system 100 provides the means to enjoy better sleep,”).
Regarding claim 9, De Della Torre, Bitoun and Heneghan teach The system according to claim 5, Della Torre fails to disclose wherein the sleep preparatory advice comprises one or more of a period of low stimuli, a relaxing activity, physical activity, calming music, provision of scents, dimmed lighting, and/or lighting having a low color temperature.
However, in the same field of endeavor, Heneghan teaches wherein the sleep preparatory advice comprises one or more of a period of low stimuli, a relaxing activity, physical activity, calming music, provision of scents, dimmed lighting, and/or lighting having a low color temperature (Para. [0182], “In this scenario, by delivering personalised sleep hygiene improvement advice, and optionally offering a relaxing respiration program (guided respiration, e.g., delivered by an audio program executing on a personal computing device),”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Della Torre to include a sleep preparatory advice as taught by Heneghan in order to achieve better sleep. (Para. [0182], “the fatigue monitoring and management system 100 provides the means to enjoy better sleep,”).
Regarding claim 10, Della Torre, Bitoun and Heneghan teach The system according to claim 5, Della Torre fails to disclose the system controls one or more of a light source, an audio unit and/or a scent dispenser based on the emotional state of the user.
However, in the same field of endeavor, Heneghan teaches the system controls one or more of a light source, an audio unit and/or a scent dispenser based on the emotional state of the user (Para. [0182], “In this scenario, by delivering personalised sleep hygiene improvement advice, and optionally offering a relaxing respiration program (guided respiration, e.g., delivered by an audio program executing on a personal computing device),”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Della Torre to include a sleep preparatory 
Regarding claim 11, Della Torre, Bitoun and Heneghan teach The system according to claim 5, Della Torre fails to disclose wherein the sleep preparatory advice comprises a duration of a recommended wind down period, wherein the duration of the wind down period is determined based on the emotional state of the user.
However, in the same field of endeavor, Heneghan teaches wherein the sleep preparatory advice comprises a duration of a recommended wind down period, wherein the duration of the wind down period is determined based on the emotional state of the user (Para. [0184], “The fatigue assessment 180 may be used to infer whether particular breathing exercises promote sleep or alertness (e.g. alertness breathing exercises using one or more of paced illumination via a light or display device and specialised audio sequences to decrease breathing rate and modulate inspiration/expiration time, optionally with biofeedback from a non-contact sleep sensor.)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Della Torre to include a sleep preparatory advice as taught by Heneghan in order to achieve better sleep. (Para. [0182], “the fatigue monitoring and management system 100 provides the means to enjoy better sleep,”).
Regarding claim 12, Della Torre, Bitoun and Heneghan teach The system according to claim 5, Della Torre fails to disclose further comprising a sleep assessment sensor wherein the system is configured to adjust the sleep preparatory advice based on a feedback signal from the sleep assessment sensor.
However, in the same field of endeavor, Heneghan teaches further comprising a sleep assessment sensor wherein the system is configured to adjust the sleep preparatory advice based on a feedback signal from the sleep assessment sensor (Para. [0184], “The fatigue assessment 180 may be .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Della Torre to include a sleep preparatory advice as taught by Heneghan in order to achieve better sleep. (Para. [0182], “the fatigue monitoring and management system 100 provides the means to enjoy better sleep,”).
Regarding claim 18, Della Torre and Bitoun teach The medium of claim 13, Della Torre fails to disclose wherein the computer code causes the processor to provide the user with a sleep preparatory advice based on the emotional state of the user.
However, in the same field of endeavor, Heneghan teaches wherein the computer code causes the processor to provide the user with a sleep preparatory advice based on the emotional state of the user (Para. [0039], “the sleep coaching system comprises a sensor for sensing a physiological signal of a sleeping user such as an EEG, computer memory databases for storing user and sleep-related data and advice, and a processor that generates a set of advice to improve user sleep satisfaction based on the user and sleep-related data.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Della Torre to include a sleep preparatory advice as taught by Heneghan in order to achieve better sleep. (Para. [0182], “the fatigue monitoring and management system 100 provides the means to enjoy better sleep,”).
Regarding claim 19, Della Torre, Bitoun and Heneghan teach The medium of claim 18, Della Torre fails to disclose wherein the sleep preparatory advice comprises one or more of a period of low stimuli, a relaxing activity, physical activity, calming music, provision of scents, dimmed lighting, and/or lighting having a low color temperature.
However, in the same field of endeavor, Heneghan teaches wherein the sleep preparatory advice comprises one or more of a period of low stimuli, a relaxing activity, physical activity, calming music, provision of scents, dimmed lighting, and/or lighting having a low color temperature (Para. [0182], “In this scenario, by delivering personalised sleep hygiene improvement advice, and optionally offering a relaxing respiration program (guided respiration, e.g., delivered by an audio program executing on a personal computing device),”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Della Torre to include a sleep preparatory advice as taught by Heneghan in order to achieve better sleep. (Para. [0182], “the fatigue monitoring and management system 100 provides the means to enjoy better sleep,”).
Regarding claim 21, Della Torre, Bitoun and Heneghan teach The system of claim 5, Della Torre fails to disclose further configured to provide the sleep preparatory advice to the user at least two hours before bedtime.
However, in the same field of endeavor, Heneghan teaches further configured to provide the sleep preparatory advice to the user at least two hours before bedtime (Para. [0039], “the sleep coaching system comprises a sensor for sensing a physiological signal of a sleeping user such as an EEG, computer memory databases for storing user and sleep-related data and advice, and a processor that generates a set of advice to improve user sleep satisfaction based on the user and sleep-related data.” The sleep advice can be presented any time during the day when the user is awake which constitutes “at least two hours before bedtime”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Della Torre to include a sleep preparatory .

Claims 4, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Della Torre et al. (US 2015/0245777 A1) (hereinafter – Della Torre) in view of Bitoun (US 2014/0329214 A1) (hereinafter – Bitoun) in further view of Pinhas et al (US 2007/0118054 A1) (hereinafter – Pinhas).


Regarding claim 4, Della Torre and Bitoun teach The signal processing device of claim 1, Della Torre fails to disclose wherein each epoch has a duration between 10 and 90 minutes.
However, in the same field of endeavor, Pinhas teaches wherein each epoch has a duration between 10 and 90 minutes (FIG. 13 and para. [0308], “A line 260 shows the number of restlessness events per 30-minute epoch during normal sleep (the bars indicate standard error). A line 262 shows the number of restlessness events per 30-minute epoch during a night characterized by a clinical episode of asthma.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Della Torre to include a specific epoch duration as taught by Pinhas in order to identify particular events (Para. [0308], “Reference is made to FIG. 13, which is a graph showing restlessness events during normal sleep and during a clinical episode of asthma, in accordance with an embodiment of the present invention.”).
Regarding claim 17, Della Torre and Bitoun teach The medium of claim 13, Della Torre fails to disclose wherein each epoch has a duration between 10 and 90 minutes.
However, in the same field of endeavor, Pinhas teaches wherein each epoch has a duration between 10 and 90 minutes (FIG. 13 and para. [0308], “A line 260 shows the number of restlessness .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Della Torre to include a specific epoch duration as taught by Pinhas in order to identify particular events (Para. [0308], “Reference is made to FIG. 13, which is a graph showing restlessness events during normal sleep and during a clinical episode of asthma, in accordance with an embodiment of the present invention.”).
Regarding claim 20, Della Torre and Bitoun teach The signal processing device of claim 1, Della Torre fails to disclose wherein each epoch has a duration between 20 and 40 minutes.
However, in the same field of endeavor, Pinhas teaches wherein each epoch has a duration between 20 and 40 minutes (FIG. 13 and para. [0308], “A line 260 shows the number of restlessness events per 30-minute epoch during normal sleep (the bars indicate standard error). A line 262 shows the number of restlessness events per 30-minute epoch during a night characterized by a clinical episode of asthma.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Della Torre to include a specific epoch duration as taught by Pinhas in order to identify particular events (Para. [0308], “Reference is made to FIG. 13, which is a graph showing restlessness events during normal sleep and during a clinical episode of asthma, in accordance with an embodiment of the present invention.”).

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791